  Case 14-35073         Doc 77     Filed 01/07/19 Entered 01/07/19 10:39:46              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-35073
         ROBYN R SYKES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2014.

         2) The plan was confirmed on 03/04/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/18/2016, 12/09/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/09/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,673.00.

         10) Amount of unsecured claims discharged without payment: $24,600.72.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-35073        Doc 77      Filed 01/07/19 Entered 01/07/19 10:39:46                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $6,360.27
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $6,360.27


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $270.16
    Other                                                                  $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,305.16

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCE CASH AMERICA           Unsecured      1,500.00            NA              NA            0.00       0.00
BANK OF AMERICA                Unsecured      1,141.00       1,141.29        1,141.29        313.09        0.00
CCRSERVICES                    Unsecured         215.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,000.00         292.80          292.80          80.32       0.00
CITY OF NEW ORLEANS PHOTO SAFE Unsecured         500.00        185.00          185.00          50.75       0.00
DISCOVER BANK                  Unsecured      1,432.00       1,432.50        1,432.50        392.98        0.00
FIRST FINANCIAL ASSET MGMT     Unsecured         100.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA          61.20           61.20          16.79       0.00
IL DEPT OF REVENUE             Priority          400.00        316.20          316.20        316.20        0.00
ILLINOIS COLLECTION SVC        Unsecured         100.00           NA              NA            0.00       0.00
LOYOLA HOSPITAL                Unsecured      2,000.00            NA              NA            0.00       0.00
MEDICREDIT                     Unsecured         100.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS          Unsecured         644.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS          Unsecured         286.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS          Unsecured         286.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS           Unsecured         200.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         715.00        715.03          715.03        196.16        0.00
STROGER HOSPITAL               Unsecured         500.00           NA              NA            0.00       0.00
The Outsource Group            Unsecured          42.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA       1,811.90        1,811.90        497.06        0.00
US CELLULAR                    Unsecured            NA         698.99          698.99        191.76        0.00
US DEPT OF ED NELNET           Unsecured      5,554.00       9,793.92        9,793.92           0.00       0.00
US DEPT OF EDUCATION/NELNET    Unsecured      3,234.00            NA              NA            0.00       0.00
VILLAGE OF MAYWOOD WATER       Unsecured         400.00           NA              NA            0.00       0.00
WEST SUBURBAN HEALTH CARE      Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-35073         Doc 77      Filed 01/07/19 Entered 01/07/19 10:39:46                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $316.20            $316.20              $0.00
 TOTAL PRIORITY:                                            $316.20            $316.20              $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,132.63          $1,738.91              $0.00


Disbursements:

         Expenses of Administration                             $4,305.16
         Disbursements to Creditors                             $2,055.11

TOTAL DISBURSEMENTS :                                                                        $6,360.27


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
